BOWEN, Presiding Judge,
concurring specially.
I concur specially in the result reached by the majority in Part I of its opinion because I find it difficult to believe that any confession given from a telephone booth at a time when the appellant was not in custody or under any type of police supervision could be considered coerced as found by the trial court. Since the trial court erred in finding that the phone booth confession was coerced, the confession was properly admissible and the application of the inevitable discovery doctrine is not necessary. I concur with Part II of the majority opinion.